[Procera Networks, Inc. Letterhead] January 7, 2008 Via Edgar and Facsimile (202) 772-9210 Hugh Fuller, Esq. Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Stop 6010 Washington, DC 20549 Re: Procera Networks, Inc. (the “Company”) Registration Statement on Form SB-2, File No. 333-146543 Dear Mr. Fuller: The undersigned registrant hereby requests that the Securities and Exchange Commission (the “Commission”) take appropriate action to cause the above-referenced registration statement on Form SB-2 (the “Registration Statement”) to become effective at 9:30 a.m. (Eastern time) on Tuesday, January 8, 2008, or as soon as practicable thereafter. Pursuant to the Commission’s letter dated November 2, 2007 regarding the Registration Statement, the undersigned registrant acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Procera Networks, Inc. By: /s/ Paul Eovino Paul Eovino Vice President cc: Eric C. Jensen, Esq. Michael E. Tenta, Esq.
